Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00361-CR

                                   Stephen BAUTISTA,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 218th Judicial District Court, Wilson County, Texas
                             Trial Court No. 14-03-048-CRW
                        Honorable Russell Wilson, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED, and counsel’s motion to withdraw is GRANTED.

       SIGNED April 15, 2020.


                                              _____________________________
                                              Rebeca C. Martinez, Justice